Title: From Thomas Jefferson to Robert Walsh, 5 April 1823
From: Jefferson, Thomas
To: Walsh, Robert


Dear Sir
Monticello
Apr. 5. 23.
Your favor of Mar. 18. has been duly recieved. I have had several applications, within a few years past, from different persons, to furnish them with materials for writing my life, and have uniformly declined it on the ground of the decay of my memory, the decline of  the powers of body & mind, the heaviness of age, and the crippled state of both my hands, which renders writing the most painful labor I can undertake. these causes are becoming every day stronger; and I assure you, dear Sir, that they should not be urged in answer to a request from you but from their unwelcome and absolute reality. I am greatly changed since I had the pleasure of seeing you here; and am going down hill so rapidly as to be sensible of it from month to month. were my biography worth the desire of the public, there is certainly no pen by which I could be more flattered to have it given them than your’s. with these uncontroulable obstacles, I must moreover question an opinion stated in your prospectus. I do not think a biography should be written, or at least not published, during the life of the person the subject of it. it is impossible that the writer’s delicacy should permit him to speak as freely of the faults or errors of a living, as of a dead character. there is still however a better reason. the letters of a person, especially of one whose business has been chiefly transacted by letters, form the only full and genuine journal of his life; and few can let them go out of their own hands while they live. a life written after these hoards become opened to investigation must supercede any previous one: it may be observed too that before you will have got through with the dead, the living will be dying off and furnishing fresh matter. however I do not pretend  but to suggest these considerations to you, nor to urge more than my regrets at my own disability.I have just recieved some information of our former friend Correa. he is a member of the Cortes, is in poor health, & very weak. he retains his dissatisfaction with our administration, whom he thought not zealous enough in procuring the pyracies of Baltimore to be punished. I salute you with friendly esteem and respect
						Th: Jefferson
					